Case 1:18-cv-20864-JLK Document 60 Entered on FLSD Docket 10/26/2020 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                Case No. 1:18-cv-20864-JLK
                               Civil Division - King/Simonton

 JOSE VELAZQUEZ
       Plaintiff
 v.
 GATOR PARK, INC.,
       Defendant
 ____________________________/

  PLAINTIFF’S MOTION FOR RECONSIDERATION AND RELIEF FROM ORDER OF
                 DISMISSAL FOR FAILURE TO PROSECUTE

        Plaintiff hereby files this motion for reconsideration and relief from order of dismissal for

 failure to prosecute, [D.E. 59], pursuant to Fed. R. Civ. P. 59(e) and 60(b), and states the following

 in support.

                                         INTRODUCTION

        Plaintiff seeks reconsideration of an order dismissing this case for lack of prosecution,

 because such a dismissal is the most severe sanction, as it has the effect of a dismissal with

 prejudice, as the statute of limitation for filing a new case has already run out on Plaintiff. The

 record demonstrates that all the delays up to this Point were caused either by actions of Defendant,

 (removal, transfer, continuance), or by acts of God (COVID-19). Such actions do not amount to

 the “willful” misconduct to justify the most severe of sanctions.

                                    PROCEDURAL POSTURE

        This case was originally filed by Plaintiff in Connecticut State Court on February 2, 2017,

 for a horrifying boating accident which caused Plaintiff permanent injury, when he was ejected

 into alligator infested waters, as a result of Defendant’s negligence. [D.E. 1 at 5-6].          The

 underlying boating accident occurred on May 30, 2015. [D.E. 33 at 1].
                                             Page # 1 of 6
Case 1:18-cv-20864-JLK Document 60 Entered on FLSD Docket 10/26/2020 Page 2 of 6




        On February 23, 2017, Defendant removed the case to the US District Court for the District

 of Connecticut, based on diversity of citizenship. [D.E. 1]. Three months later, on May 23, 2017,

 Defendant filed a motion to transfer the case to the US District Court for the Southern District of

 Florida, [D.E. 16], which was granted on February 22, 2018, [D.E. 23], more than a year after the

 original action was filed. The transfer was completed on March 7, 2018. [D.E. 24].

        On September 4, 2018, this Court entered a trial order for a jury trial date of December 9,

 2019, [D.E. 32].

        On September 4, 2019, this Court sua sponte entered an order of dismissal, for failure to

 file a joint pretrial stipulation, [D.E. 42], but upon reconsideration, [D.E. 43], was vacated,

 recognizing that there was a misunderstanding between the parties that caused that error. [D.E.

 46].

        Thereafter, Plaintiff’s counsel withdrew from this case, [D.E. 47], and Plaintiff was forced

 to present himself pro se. [D.E. 50].

        On January 10, 2020, this Court entered a new trial order, setting a jury trial for July 13,

 2020, [D.E. 49], however, on April 6, 2020, this Court entered an order continuing the pretrial

 conference (indefinitely), pursuant to an administrative order. [D.E. 51].

        On April 23, 2020, Defendant requested an extension of time to file the pretrial stipulation,

 [D.E. 52], specifically advising this Court, that “the parties are in the process of preparing the pre-

 trial stipulation,” but nevertheless Defendant asked for an extension because of its paralegal’s

 medical condition. [D.E. 52 at 1-2]. On April 24, 2020, this Court granted Defendant’s motion for

 extension, and set a new trial date for February 22, 2021, and the deadline for filing a pre-trial

 stipulation for November 4, 2020. [D.E. 53].


                                             Page # 2 of 6
Case 1:18-cv-20864-JLK Document 60 Entered on FLSD Docket 10/26/2020 Page 3 of 6




         On September 17, 2020, this Court entered a Notice of Impending Dismissal for Lack of

 Prosecution, [D.E. 54], unless “some action is taken” by September 30, 2020. Plaintiff who

 represented himself at that point pro se, did not understand what caused that notice, what action

 was to be taken, and was not aware if there were any missed filing deadlines, as prior counsel did

 not provide him with any such information. [See Velazquez Aff.].

         Immediately after the notice, on September 27, 2020, Plaintiff retained new undersigned

 counsel. [D.E. 55]. Realizing the looming September 30, 2020 date, and the lack of time to fully

 familiarize itself with all the details of the case in just 3 days, counsel filed a motion for extension

 of time. [D.E. 56]. Importantly, this was the first time in the entire three (3) and a half year case

 history that the Plaintiff requested an extension for time. In its motion, Plaintiff identified the need

 of only one additional deposition. [D.E. 56 at 2].

         On October 14, 2020, this Court denied Plaintiff’s first ever motion for extension of time,

 and instead, sua sponte dismissed this case for failure to prosecute, pursuant to Fed. R. Civ. P.

 41(b). [D.E. 59].

                                    MEMORANDUM OF LAW

         Although “dismiss for want of prosecution lies within the trial court's discretion … the

 severe sanction of dismissal—with prejudice or the equivalent thereof—should be imposed ‘only

 in the face of a clear record of delay or contumacious conduct by the plaintiff.’ McKelvey v. AT &

 T Techs., Inc., 789 F.2d 1518, 1520 (11th Cir. 1986). “The prototypical example [for dismissals

 without prejudice that have the effect of being with prejudice] is a dismissal without prejudice

 where the refiling would be barred by the statute of limitations.” Schwab v. Sec'y, Dept. of Corr.,

 284 Fed. Appx. 643, 644 (11th Cir. 2008). “Dismissal under Rule 41(b) is appropriate where there


                                             Page # 3 of 6
Case 1:18-cv-20864-JLK Document 60 Entered on FLSD Docket 10/26/2020 Page 4 of 6




 is a clear record of ‘willful’ contempt and an implicit or explicit finding that lesser sanctions would

 not suffice.” Gratton v. Great Am. Communications, 178 F.3d 1373, 1374–75 (11th Cir. 1999)

         This Court’s order of dismissal for want of prosecution, was the equivalent of a dismissal

 with prejudice, because refiling would be barred by the statute of limitation. The underlying

 boating accident giving rise to this negligence-based action occurred on May 30, 2015. [D.E. 33

 at 1]. Pursuant to §95.11(3)(a), Fla. Stat. there is a four (4) year statute of limitations for “an action

 founded on negligence.” Thus, refiling would be barred by statute, and this Court’s October 14,

 2020 order of dismissal, had the effect of a dismissal with prejudice, which is only appropriate

 when there is “willful” contempt.

         In its notice, this Court accurately noticed that “[t]his matter has been pending since

 February 23, 2017.” [D.E. 54 at 1]. Nevertheless, an inspection of the record reveals that none of

 the delays were caused by Plaintiff, much less willfully. In fact, prior to its last motion for extension

 of time (which was denied), the only party that repeatedly caused delay by filing motions for

 extension of time was Defendant, not Plaintiff, and it would be manifest error to sanction Plaintiff,

 for actions committed by Defendant. This is also notwithstanding the fact that Defendant had

 opposed Plaintiff’s sole motion for extension of time, in an abundance of bad faith, since just days

 prior Defendant had asked Plaintiff if it could coordinate a time to have the Plaintiff submit to a

 medical examination (part of Discovery), in which Plaintiff gladly obliged, that, oddly enough was

 not requested from Plaintiff when he flew to Florida from Connecticut for his deposition.

         Lastly, there seems to be a misunderstanding of fact by this Court of its latest motion for

 extension of time. In its motion, Plaintiff points out that the parties have engaged in discovery,

 “including completion of two depositions.” [D.E. 56 at 1], and only asked for one additional

 deposition that of Gator Park, Inc.’s corporate representative. [Id at 2]. However, this request was
                                            Page # 4 of 6
Case 1:18-cv-20864-JLK Document 60 Entered on FLSD Docket 10/26/2020 Page 5 of 6




 misinterpreted to mean that “Plaintiff is not ready for pretrial conference.” [D.E. 59 at 1]. In fact,

 Plaintiff is ready for pretrial conference even without that one deposition. Here, even if this Court

 were to find Plaintiff’s action sanctionable, a lessor sanction is available, namely, preventing

 Plaintiff from taking another deposition. Thus, Pursuant to Gratton, 178 F.3d at 1375, dismissal

 with prejudice was reversible error.

                                           CONCLUSION

         WHEREFORE Plaintiff respectfully asks this Court to vacate its order of dismissal, and to

 reinstate this action.

                                    REQUEST FOR HEARING

         Plaintiff, pursuant to Local Rule 7.1(b)(2), respectfully requests a hearing before the Court

 on the matters herein on the basis that the implications for Plaintiff are particularly detrimental and

 that oral argument will aid the Court in reaching a just and proper resolution as to the relief

 requested.

         Plaintiff estimates that argument would require no more than 15 minutes.

                          RULE 7.1(a)(3) CERTIFICATE OF CONFERRAL

         I HEREBY CERTIFY that counsel for the movant has conferred with all parties or non-

 parties who may be affected by the relief sought in the motion in a good faith effort to resolve the

 issues raised in the motion and has been unable to do so.




                                             Page # 5 of 6
Case 1:18-cv-20864-JLK Document 60 Entered on FLSD Docket 10/26/2020 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 26, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record via transmission of Notices of Electronic Filing

 generated by CM/ECF.

                                              Respectfully Submitted,

                                              Knight Law, P.A.
                                              20801 Biscayne Blvd, 4th Floor
                                              Aventura, Florida 33180
                                              Telephone: 786.480.0045

                                              By: /s/ Jeremy I. Knight
                                              Florida State Bar No.: 1009132
                                              Email: Yirmi@KnightLawFL.com
                                              By: /s/ Elroy M. John, Esq.
                                              Florida State Bar No.: 100248
                                              Email: Elroy@KnightLawFL.com
                                              Attorneys for Plaintiff




                                           Page # 6 of 6
